DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art references do not teach nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “other metals or metal oxides in a total amount of 0.01 to 5 wt% and the inorganic phosphor is contained in an amount of 25 vol% or more and 35 vol% or less”.
Specifically, Liebald et al (US 2012/0057337 A1) discloses a similar glass matrix to the claimed invention with general ranges that could read on the claimed invention is compounds were selectively chosen [0172], however, the closest glass matrix exemplified by Liebald et al (Example 11 [0183] discloses additional metal oxides that sum up to more than 5 wt% (see 7.9 wt% K2O). Further, the Matsuo et al (US 2009/0091235 A1)  reference used to modify Liebald et al to increase 
Furthermore, an updated search revealed that while the combination of a phosphor material dispersed in a borosilicate glass with similar ranges as claimed is known in the art, the exact critical ranges for the alumina compound, low additional metal oxides and phosphor vol% used within a borosilicate glass with at least 60% SiO2 as the main material is not obvious. For instance, the table below shows Furuyama et al (‘872) teaching a similar glass matrix without the necessary ZnO+MgO components and additional metal oxides exceeding 5 wt%. When those components are in line with the claimed limitation as with Furuyama et al (‘093) the resulting alumina is well below the critical 4-10 wt% and amount of phosphor is above the 25-35 vol%

Furuyama et al [0066]
(US 2020/0035872)
Furuyama et al [0098]
(US 2019/00171093)
SiO2 
71% by mass
78 mass%
B2O3 
13% by mass
19 mass%
Al2O3 
6% by mass
1 mass%
ZnO 
+ MgO 
0% by mass
1 mass%
Additional metal oxides
10% by mass
1 mass%
Phosphor
30-70% by volume
70% vol [0081]


Additionally, even if the glass compounds could be modified to read on the claimed invention, Fujita et al (US 2019/0119148) discloses additional components such as MgO, CaO, SrO and BaO must be present, preferably, in amounts of 5-25% in order to lower the melting temperature of the glass, otherwise if too small the softening point is less likely do decrease [0027]. However, applicant discloses the claimed invention discloses the 0.01-5 wt% of these additional 
Therefore, the examiner finds the prior art references do not read on applicant’s combination of alumina content with additional metal oxides. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        



/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731